        Case 7:19-cr-00497-NSR Document 152 Filed 01/28/21 Page 1 of 1
                                       LAW OFFICES OF
                           KOFFSKY & FELSEN, LLC
                                   1150 BEDFORD STREET
                               STAMFORD, CONNECTICUT 06905
                                       (203) 327-1500
                                  FACSIMILE (203) 327-7660



Via ECF

                                            January 27, 2021

                                                       Deft's request is granted. The Court will hold a de
Hon. Judge Nelson S. Roman                             novo Bail Review for this Deft. at the Status Conf.
United States District Judge                           via teleconference scheduled for Jan. 29, 2021 at 11
United States Courthouse                               am. Clerk of Court requested to terminate the
300 Quarropas Street                                   motion (doc. 149).
White Plains, N.Y. 10601                               Dated: January 28, 2021

       Re:    United States v. Helbrans
              19cr497 (NSR) -01

Dear Judge Roman:

        I, together with Attorney Peter J. Schaffer, represent Nachman Helbrans in the above-
captioned matter. Your Honor has scheduled a status conference for this Friday, January 29, 2021
at 11:00 a.m. (with alternate dates and times if the defendant cannot then be produced by the
Valhalla Correctional Facility). As the defendant has been detained on the instant case for more
than 25 months, we respectfully request that the defendant be permitted to make a bail application
at Friday’s status conference. The defendant has additionally requested that he be allowed to
address the Court on why he does not present a danger to the community nor a risk of flight and,
as the Court knows, such statements are permitted pursuant to 18 U.S.C. 3142(f)(2)(B).

        A copy of the transcript of the defendant’s May 28, 2020 detention hearing before the
       Honorable Lisa M. Smith, U.S. Magistrate Judge, is attached hereto for the Court’s review.


                                            Respectfully submitted


                                            __/s/ Bruce D. Koffsky__
                                            Bruce D. Koffsky



BDK/me
cc:  All Counsel of Record (via ECF)




       1-28-2021
